303 B.R. 212 (2003)
In re Jason P. SNYDER and Brandi M. Snyder, Debtors.
Jason P. Snyder and Brandi M. Snyder, Appellants,
v.
Key Bank USA, N.A.; Gary E. Jubber, Trustee; and United States Trustee, Appellees.
BAP No. UT-03-055. Bankruptcy No. 02T-32905.
United States Bankruptcy Appellate Panel for the Tenth Circuit.
December 16, 2003.
Jay L. Kessler, Kessler Law Office, Salt Lake City, UT, for Appellants.
Kim Wilson, Snow Christensen & Martineau, United States Trustee, Office of the United States Trustee, Salt Lake City, UT, for Appellees.
Gary E. Jubber, pro se, Salt Lake City, UT, Appellee.
Before BOHANON, CORNISH, and McNIFF, Bankruptcy Judges.

ORDER GRANTING MOTION TO DISMISS
The matter before the Court is the Motion to Dismiss ("Motion") filed December 12, 2003, by the Appellant. The Motion requests that the appeal be dismissed due to a stipulation between the parties. The Court concludes that the appeal, which was closed on November 4, 2003, should be reopened, the order and judgment entered on November 4, 2003, should be vacated, and the Motion should be granted.
Accordingly, it is HEREBY ORDERED that:
1. The Appeal is REOPENED.
2. The order and judgment entered November 4, 2003, is VACATED.
3. The Motion is GRANTED.
4. This appeal is VOLUNTARILY DISMISSED. Fed. R. Bankr.P. 8001(c)(2).
5. The mandate shall issue immediately. A certified copy of this Order, sent to the Bankruptcy Court, shall constitute the mandate on appeal.